Citation Nr: 1516353	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of left foot fractures, to include as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for diabetes mellitus, as secondary to service-connected bronchial asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from February 1988 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction has subsequently transferred to the Detroit, Michigan RO.

In November 2013 and March 2014, the Board requested a medical opinion and an addendum opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  In August 2014, the claims were remanded for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's residuals of left foot fractures are related to her service-connected left ankle disability.

2.  The Veteran's diabetes mellitus is related to her service-connected bronchial asthma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left foot fractures are met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).  

2.  The criteria for service connection for diabetes mellitus are met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

A.  Residuals of Left Foot Fractures

The Veteran contends that she suffers from residuals of left foot fractures due to her service-connected left ankle strain.   See Veteran's claim dated August 2007.  

The January 2008 VA examiner diagnosed the Veteran with old post traumatic deformities from the second to fourth metatarsals of the left foot.  Thus, a current disability has been shown.  Additionally, she is service-connected for residuals of a left ankle strain.

Thus, the crux of the matter involves whether there is sufficient evidence of a causal relationship between her current left foot disability and her service-connected left ankle disability.  In this regard, there are conflicting opinions of record.  The January 2008 VA examiner opined that the Veteran's residuals of left foot fractures are not related to her service-connected left ankle disability.  The VA examiner reasoned that the Veteran's fractured toes are due to the chronic steroid use, which is supported by several medical journal articles.

In favor of the claim is a June 2008 VA podiatry followup report, in which a VA clinician opined that the Veteran's residuals of left foot fractures are likely due to her service-connected left ankle disability.  The VA treatment provider reasoned that the Veteran's injury she incurred in service led to her current instability and deformity in the left ankle and joints.  Further, the VA treatment provider explained:

[K]nown biomechanical instability does make one more
susceptible to stress fractures . . .  Though there may be some isolated cases of fractures with someone who was utilized an oral systemic steroid for a long time, if this were the case with this patient, we would expect to see some history in other parts of her body.  Throughout the years, while she was on oral steroids, patient has not had any such fractures.  Examination of the biomechanics of the subtalar joint of the left, it is semi rigid.  It follows that [the] patient would subsequently transfer stress to the midtarsal joint and subsequently put strain and stress on the shafts of the metatarsals.  X-rays taken May of 06 demonstrate that patient has changes associated with limitation of motion of the subtalar joint and the transmetatarsal joint has significant dorsal lipping as well as limitation of motion.  This supports that [the] patient does not have compensation ability at the transver[se] metatarsal joint.  Subsequently the forces have shifted towards the forefoot and secondarily, no surprising, that [the] patient would end up with multiple stress fractures in that area. 

See VA podiatry followup report dated June 2008.

The Board finds that the above-cited medical evidence is in equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of left foot fractures are warranted on a secondary basis.  


B.  Diabetes Mellitus

The Veteran asserts that her diabetes mellitus is related to her service-connected bronchial asthma.  See Veteran's claim dated August 2007.  In particular, she contends that steroids used to treat her asthma caused her diabetes mellitus.  It is undisputed that she is currently service-connected for bronchial asthma, which she treats with steroids.  Additionally, she has been diagnosed with diabetes mellitus, type II.  

Thus, the crux of this issue involves whether there is sufficient evidence of a causal relationship between diabetes and steroids used to treat her service-connected asthma.

In favor of the claim is an August 2007 statement from Dr. T.R.M. indicating that the Veteran's diabetes mellitus is due to "her chronic prednisone use for her asthma."  Unfortunately, there is no accompanying rationale for the opinion, so it lacks probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In a May 2011 statement, Dr. T.R.M. further clarified that she has continuously treated the Veteran with steroids for rheumatoid arthritis, Crohn's disease, and asthma, and that the Veteran's "diabetes is due to her history of steroid use.  It is also my opinion that the steroid use for her asthma just as likely caused the diabetes as steroid use from anything else."  

There are three opinions against the claim.  Although these opinions are very thorough, they are problematic.  First, in support of her opinion that the Veteran's diabetes mellitus is not caused by steroids used to treat her asthma, the January 2008 VA examiner indicated that medical literature does not support a nexus between inhaled steroids and diabetes.  However, the Veteran's representative has cited to a number of medical articles that indicates otherwise.  See the March 2015 Informal Hearing Presentation.

The January 2014 VHA opinion is similarly problematic, as the reviewing examiner indicates that "no data exists in the adult literature linking the use of inhaled steroids to diabetes."  Moreover, the VHA expert contradicts herself by stating "it is at least as likely as not that [the Veteran's] use of oral prednisone either caused or worsened her diabetes," which is supportive of nexus, but then provides what appears to be a negative rationale.  She also states that the Veteran's "substantial weight gain is the most likely direct cause of her diabetes . . . However, part of most of this weight gain could certainly be attributed to the use of prednisone," which also supports a causal relationship. 

Subsequently, in an April 2014 addendum, the same VHA expert discussed in detail an article from the American Journal of Medicine in support of her opinion that "inhaled corticosteroids were less likely than not . . . aggravating her diabetes."  However, this report fails to account for the above-cited favorable medical treatise evidence provided by the Veteran's representative.

Thus, the Board finds that the above-cited medical evidence is in equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus is warranted.  


ORDER

Service connection for a left foot disability is granted.

Service connection for diabetes mellitus is granted.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


